Title: From Benjamin Franklin to Thomas Cushing, 27 September 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Sept. 27. 1774
I wrote to you lately by the Boston Packet, Capt. Shepherd, and by several preceding Conveyances. I should be glad to hear from you what Letters of mine came to your hands, as I suspect they are often intercepted.

The Ministers have for some time been out of town, as well as those of both Houses who are Friends of America. But the latter have frequent Communications, for the purpose of dropping their private Misunderstandings, and uniting in the public Cause, which at present needs all their joint Assistance, since a Breach with America, hazarded by the late harsh Measures, may be ruinous to the general Welfare of the British Empire. In forwarding this good Work among them, as far as my little Endeavours may amount to, I have been for some time industriously engaged. I see some Letters in your Newspapers, said to be written from hence, which represent Lord Chatham as having deserted your Cause. I can of my own certain Knowledge assure you of the contrary, and that his Sentiments are such as you could wish. It was thought the Parliament would meet in November; but the Talk now is, that it will be farther prorogu’d till January, that Government may be in Full Possession of the Proceedings of the Congress, and the Views of the Americans. With great Respect, I am, Sir, Your most obedient humble Servant
B Franklin
Honble Thomas Cushing Esqr
 
Addressed: To / The honourable Thomas Cushing, Esqr / Boston
  Endorsed: Benj Franklin Esqr  London Sept 27. 1774
